                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

RALF OLAH,

                          Plaintiff,             CIVIL ACTION FILE
v.                                               NO. 4:18-cv-00111-CDL

O’REILLY AUTOMOTIVE STORES, INC.
d/b/a O’REILLY AUTO PARTS,

                          Defendant.


                       AGREED PROTECTIVE ORDER

      WHEREAS, the parties are engaged in discovery which involves, among

other things, the production of information by the parties which one or both parties

deem confidential, including personal, proprietary or commercial information, the

parties have agreed to provide confidential information subject to the protective

provisions below.

                                  DEFINITIONS

      A.    Confidential Information: “Confidential Information” includes, but is

not limited to: medical information regarding a party or non-party; non-public

commercial or business information or documents, including company policies,

practices, and procedures; financial and sales information; Social Security numbers;


                                         1
tax identification numbers; bank or financial institution account numbers; certain

information contained in employment files of a party or non-party; and any

information designated to be Confidential by a party which is produced solely for

the purposes of this litigation, whether it is revealed in a document, deposition,

interrogatory response or otherwise. In the event that a disagreement arises with

respect to the designation of certain information as Confidential, the parties will

attempt to resolve the dispute before presenting it to the Court. The non-designating

party may then, however, challenge the designation by way of conference or

application to the Court.

       B.     Document means any written or graphic matter, no matter how

produced, recorded, stored or reproduced and includes, without limitation,

deposition transcripts, exhibits thereto, responses to discovery demands, tape

recordings and electronically stored data.

       C.     Qualified Persons means (i) the party and the party’s counsel, including

such counsel’s associate attorneys assisting in this action; (ii) any litigation assistant,

paralegal, stenographic, secretarial or clerical personnel assisting such counsel in

this action; (iii) persons retained by or on behalf of the party in this action solely to

assist in the preparation of this case for trial; (iv) any assistant, stenographic,

secretarial or clerical personnel employed by an expert or assisting such expert in

                                             2
the preparation of this case for trial; (v) the Court and any court reporter or typist

transcribing testimony; and (vi) any other persons agreed to in writing by the parties.

 TERMS AND CONDITIONS REGARDING PRODUCTION, ACCEPTANCE
     AND DISSEMINATION OF CONFIDENTIAL INFORMATION

      1.     Only Qualified Persons may have access to Confidential Information.

      2.     Qualified Persons shall use Confidential Information solely for the

purposes of this action and shall not disclose any Confidential Information to anyone

other than a Qualified Person who has complied with the requirements of Paragraph

3 below.

      3.     Prior to the receipt of Confidential Information, all Qualified Persons,

except those identified in Paragraph C (i), (ii), and (v), shall have read this Order

and agree to be bound by its terms, and acknowledge that Confidential Information

is to be used solely for the purposes of this action and must not be disclosed except

as provided this Order. All Qualified Persons further agree to not make any copies

of the Confidential Information and keep any Confidential Information in their

personal custody until they have completed their assigned duties regarding such

information. As soon as such duties are completed, Qualified Persons shall return

the Confidential Information to the party’s counsel who provided it. Qualified

Persons acknowledge that that violation of the terms of this Order may be regarded

as contempt of court.
                                          3
      4.     If a party intends to file with the Court or offer in evidence at trial or in

any other proceedings in open court any document(s) containing Confidential

Information, the party shall do so in accordance with the following procedure:

ADDED BY THE COURT:


If a party seeks to file or admit any evidence covered by this protective order in

support of or in opposition to any motion or during any hearing or trial, that party

shall notify the opposing party at least 14 days prior to filing the motion and/or 14

days prior to the hearing or trial. The opposing party shall have 7 days to respond

objecting to the public disclosure of the information, and the opposing party shall

also file a motion to allow the materials to be filed under seal, which shall state a

compelling reason in support of that motion. The Court will closely scrutinize any

such requests at that time, with the presumption that any evidence relied upon in a

filed motion or in opposition to any such motion or to be used in a hearing or trial

shall be a public record. Accordingly, when materials are to be used in the foregoing

manner, a party will not be allowed to file the materials under seal just because they

are covered by this discovery protective order.

      5.     Any documents (including briefs), tangible things or information

designated as Confidential that are submitted to the Court in support of or in


                                           4
opposition to a motion or introduced at a hearing or during trial may retain their

protected confidential status only by order of the Court in accordance with the Local

Rules of the Middle District of Georgia. Specifically, if a party seeks to use

information designated as confidential under this protective order in filings before

the Court, it is the burden of the designating party to show “good cause” to the Court

why the confidential information should be filed under seal.

      6.     All Confidential Information, including any copies thereof and any

notices or other records regarding such information, shall be permanently

maintained within the exclusive custody and control of the counsel for the party

receiving such information. However, Confidential Information may be temporarily

removed from said custody and control in order to permit Qualified Persons to utilize

it in any depositions or Court proceedings in this action.

      7.     Within sixty (60) days of the termination of this action, each party shall,

upon the request of the opposite party, return or destroy all documents containing

Confidential Information received from the party to that party, including all copies

of such documents which may have been made, but not including any notices or

other attorney work product that may have been placed thereon by counsel. The

party receiving back such Confidential Information shall acknowledge the receipt of

such documents in writing; if documents are destroyed, the party destroying the

                                           5
documents shall certify that all such documents have been destroyed pursuant to the

provisions of this Order. Any copies of Confidential Information claimed by an

attorney to contain attorney work product shall be destroyed by the counsel asserting

the privilege within sixty (60) days of the termination of this action.

      8.     Because the parties to this case or third parties may be required to

produce documents, answer interrogatories, and provide testimony and other

information that may contain information covered by the attorney-client privilege or

work product doctrine, and in order to permit discovery to proceed without delay

and avoid possible disputes regarding the privileged or protected nature of such

information, the Court enters this “Clawback” Provision to expedite and facilitate

the production of electronic and hard copy data, information and documents, and to

protect against inadvertent disclosure of attorney-client privileged communications

or work product materials.      The inadvertent disclosure or production of any

information or document that is subject to an objection on the basis of attorney-client

privilege or work-product protection, including but not limited to information or

documents that may be considered Confidential Information under this Protective

Order, will not be deemed to waive a party’s claim to its privileged or protected

nature or estop that party or the privilege holder from designating the information or

document as attorney-client privileged or subject to the work product doctrine at a

                                           6
later date. Any party receiving such information or document(s) shall return it upon

request from the producing party. Upon receiving such a request as to specific

information or documents, the recipient party shall return the information or

documents to the producing party within five (5) business days, regardless of

whether the recipient party agrees with the claim of privilege and/or work-product

protection. Disclosure of the information or documents by the other party prior to

such later designation shall not be deemed a violation of the provisions of this Order.

      9.     Nothing in this Order will prejudice either party from seeking

amendments thereto, or from seeking any further order from the Court to protect

information such party deems appropriate for such other relief as may be necessary.

      The Court hereby enters and approves the parties’ Agreed Protective Order as

the Order of this Court.

             SO ORDERED, this 30th day of _January , 2019.



                                 S/Clay D. Land
                                 Clay D. Land
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                          7
